          Case 7:20-cr-00125-KMK Document 69 Filed 11/20/20 Page 1 of 1




Email: sfeldman@mmlawus.com                                              1185 Avenue of the Americas
Direct: 212.880.3988                                                                         Floor 21
Facsimile: 212.880.3998                                                         New York, NY 10036

                                                    November 20, 2020



Via ECF

The Honorable Kenneth M. Karas
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street, Chambers 533
White Plains, New York 10601-4150


       Re: United States v. John Cicero, 20 Cr. 125 (KMK)

Dear Judge Karas:

       Attached, in anticipation of the status conference scheduled for November 24, 2020, in
the above referenced matter, please find defendant John Cicero’s consent to proceed remotely. I
have spoken with Mr. Cicero, and he consents to participate via phone or video conference.
Thank you.

                                                   Respectfully submitted,



                                                   Steven D. Feldman




Attachment

cc: All Counsel (via ECF)




           New York      ♦              Virginia             ♦          Washington, D.C.
